

116 HR 4488 IH: Solitary Confinement Study and Reform Act of 2019
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4488IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2019Mr. Richmond (for himself and Mr. Walker) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo develop and implement national standards for the use of solitary confinement in correctional
			 facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Solitary Confinement Study and Reform Act of 2019. 2.PurposesThe purposes of this Act are to—
 (1)develop and implement national standards for the use of solitary confinement to ensure that it is used infrequently and only under extreme circumstances;
 (2)establish a more humane and constitutionally sound practice of segregated detention or solitary confinement in correctional facilities;
 (3)accelerate the development of best practices and make reforming solitary confinement a top priority in each correctional facility at the Federal and State levels;
 (4)increase the available data and information on the incidence of solitary confinement, consequently improving the management and administration of correctional facilities;
 (5)standardize the definitions used for collecting data on the incidence of solitary confinement; (6)increase the accountability of correctional facility officials who fail to design and implement humane and constitutionally sound solitary confinement practices;
 (7)protect the Eighth Amendment rights of inmates at correctional facilities; and (8)reduce the costs that solitary confinement imposes on interstate commerce.
			3.National solitary confinement study and reform commission
 (a)EstablishmentThere is established a commission to be known as the National Solitary Confinement Study and Reform Commission.
			(b)Members
 (1)In generalThe Commission shall be composed of 9 members, of whom— (A)3 shall be appointed by the President;
 (B)2 shall be appointed by the Speaker of the House of Representatives, unless the Speaker is of the same party as the President, in which case 1 shall be appointed by the Speaker of the House of Representatives and 1 shall be appointed by the minority leader of the House of Representatives;
 (C)1 shall be appointed by the minority leader of the House of Representatives (in addition to any appointment made under subparagraph (B));
 (D)2 shall be appointed by the majority leader of the Senate, unless the majority leader is of the same party as the President, in which case 1 shall be appointed by the majority leader of the Senate and 1 shall be appointed by the minority leader of the Senate; and
 (E)1 shall be appointed by the minority leader of the Senate (in addition to any appointment made under subparagraph (D)).
 (2)Persons eligibleEach member of the Commission shall be an individual who has knowledge or expertise in matters to be studied by the Commission.
 (3)Consultation requiredThe President, the Speaker, and the minority leader of the House of Representatives, and the majority leader and minority leader of the Senate shall consult with one another prior to the appointment of the members of the Commission to achieve, to the maximum extent possible, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission.
 (4)TermEach member shall be appointed for the life of the Commission. (5)Time for initial appointmentsThe appointment of the members shall be made not later than 180 days after the date of enactment of this Act.
 (6)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made, and shall be made not later than 60 days after the date on which the vacancy occurred.
				(c)Operation
 (1)ChairpersonNot later than 15 days after appointments of all the members are made, the President shall appoint a chairperson for the Commission from among its members.
 (2)MeetingsThe Commission shall meet at the call of the chairperson. The initial meeting of the Commission shall take place not later than 30 days after the initial appointment of the members is completed.
 (3)QuorumA majority of the members of the Commission shall constitute a quorum to conduct business, but the Commission may establish a lesser quorum for conducting hearings scheduled by the Commission.
 (4)RulesThe Commission may establish by majority vote any other rules for the conduct of Commission business, if such rules are not inconsistent with this Act or other applicable law.
				(d)Comprehensive study of the impacts of solitary confinement
 (1)In generalThe Commission shall carry out a comprehensive legal and factual study of the penological, physical, mental, medical, social, fiscal, and economic impacts of solitary confinement in the United States on—
 (A)Federal, State, and local governments; and (B)communities and social institutions generally, including individuals, families, and businesses within such communities and social institutions.
 (2)Matters includedThe study under paragraph (1) shall include— (A)a review of existing Federal, State, and local government policies and practices with respect to the extent and duration of the use of solitary confinement;
 (B)an assessment of the relationship between solitary confinement and correctional facility conditions, and existing monitoring, regulatory, and enforcement practices;
 (C)an assessment of the characteristics of prisoners and juvenile detainees most likely to be referred to solitary confinement and the effectiveness of various types of treatment or programs to reduce such likelihood;
 (D)an assessment of the impacts of solitary confinement on individuals, families, social institutions, and the economy generally;
 (E)an identification of additional scientific and social science research needed on the prevalence of solitary confinement in correctional facilities as well as a full assessment of existing literature;
 (F)an assessment of the general relationship between solitary confinement and mental illness; (G)an assessment of the relationship between solitary confinement and levels of training, supervision, and discipline of the staff of correctional facilities; and
 (H)an assessment of existing Federal and State systems for collecting and reporting the number and duration of solitary confinement incidents in correctional facilities nationwide.
					(3)Report
 (A)DistributionNot later than two years after the date of the initial meeting of the Commission, the Commission shall submit a report on the study carried out under this subsection to—
 (i)the President; (ii)the Congress;
 (iii)the Attorney General of the United States; (iv)the Secretary of Health and Human Services;
 (v)the Director of the Federal Bureau of Prisons; (vi)the Administrator of the Office of Juvenile Justice and Delinquency Prevention;
 (vii)the chief executive of each State; and (viii)the head of the department of corrections of each State.
 (B)ContentsThe report under subparagraph (A) shall include— (i)the findings and conclusions of the Commission;
 (ii)the recommended national standards for reducing the use of solitary confinement described in subsection (e); and
 (iii)a summary of the materials relied on by the Commission in the preparation of the report. (e)Recommendations (1)In generalAs part of the report submitted under subsection (d)(3), the Commission shall provide the Attorney General and the Secretary of Health and Human Services with recommended national standards for significantly reducing the use of solitary confinement in correctional facilities.
 (2)Matters includedThe information provided under paragraph (1) shall include recommended national standards relating to—
 (A)how authorities can progress toward significantly limiting the utilization of solitary confinement so that a prisoner may be placed in solitary confinement only under extreme emergency circumstances, as a last resort, for as short a time as possible, subject to independent review, and pursuant to the authorization of a competent authority;
 (B)methods that can be employed to ensure that the duration of solitary confinement of a prisoner at an institution can be limited to no more than 15 consecutive days in a 60-day period, except that if the head of a correctional facility makes an individualized determination that the prisoner cannot be safely returned to the general population, the head of the correctional facility may continue to segregate the prisoner from the general population without the use of solitary confinement and in accordance with the United Nations Standard Minimum Rules on the Treatment of Prisoners;
 (C)ensuring that prior to being classified, assigned, or subject to long-term segregation, a prisoner shall be entitled to a meaningful hearing on the reason for and duration of the confinement and have access to legal counsel for such hearings;
 (D)ensuring that indefinite sentencing of a prisoner to long-term segregation will not be allowed and that the prisoner will be afforded a meaningful review of the segregation at least once every 30 days that the prisoner remains in segregation and that correctional facility officials must record and provide a transcript of the review proceedings for the prisoner under review to the prisoner or the prisoner’s designee;
 (E)ensuring that correctional facility officials design and implement programming that allows prisoners subject to long-term segregation to earn placement in less restrictive housing through positive behavior;
 (F)ensuring that protective custody and other custody designations designed to protect vulnerable prisoners, regardless of the reason for vulnerability, are not characterized by solitary confinement or other type of isolation conditions, and that prisoners placed in protective custody have access to programs, privileges, education, and work opportunities commensurate with general population prisoners to the extent possible;
 (G)ensuring that correctional facility officials improve access to mental health treatment for prisoners in solitary confinement;
 (H)ensuring that correctional facility officials work toward systems wherein prisoners diagnosed by a qualified mental health professional with a serious mental illness are not held in long-term solitary confinement;
 (I)ensuring that correctional facility officials do all that is feasible to make certain that prisoners are not held in solitary confinement for any duration;
 (J)ensuring that correctional facility officials develop alternative methods to manage issues with prisoners other than solitary confinement;
 (K)ensuring that correctional facility officers do all that is feasible to make certain that prisoners with mental health, physical, or cognitive disabilities are not held in solitary confinement for any duration;
 (L)ensuring that correctional facility officers do all that is feasible to make certain that pregnant and post-partum women are not held in solitary confinement for any duration;
 (M)ensuring that correctional facility officers work towards systems that limit the circumstances and conditions under which juveniles are placed in solitary confinement, in compliance with section 5043 of title 18, United States Code; and
 (N)such other matters as may reasonably be related to the goal of reducing solitary confinement in correctional facilities.
 (3)LimitationThe Commission shall not propose a recommended standard that would impose substantial additional costs compared to the costs presently expended by correctional facilities, and shall seek to propose standards that reduce the costs of incarceration at such facilities.
 (f)Consultation with accreditation organizationsIn developing recommended national standards for the reduction of solitary confinement under subsection (e), the Commission shall consider any standards that have already been developed, or are being developed simultaneously to the deliberations of the Commission. The Commission shall consult with accreditation organizations responsible for the accreditation of correctional facilities that have developed or are developing standards related to solitary confinement. The Commission shall also consult with national associations representing the corrections profession, the legal profession, the medical profession, or any other pertinent professional body that has developed or is developing standards related to solitary confinement.
			(g)Hearings
 (1)In generalThe Commission shall hold public hearings. The Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out its duties under this section.
 (2)Witness expensesWitnesses requested to appear before the Commission shall be paid the same fees as are paid to witnesses under section 1821 of title 28, United States Code. The per diem and mileage allowances for witnesses shall be paid from funds appropriated to the Commission.
 (h)Information from Federal or State agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out its duties under this section. The Commission may request the head of any State or local department or agency to furnish such information to the Commission.
			(i)Personnel matters
 (1)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Commission.
 (2)Detail of Federal employeesWith the affirmative vote of 2⁄3 of the Commission, any Federal Government employee, with the approval of the head of the appropriate Federal agency, may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges.
 (3)Procurement of temporary and intermittent servicesUpon the request of the Commission, the Attorney General shall provide reasonable and appropriate office space, supplies, and administrative assistance.
				(j)Contracts for research
 (1)National Institute of JusticeWith a 2⁄3 affirmative vote, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out its duties under this Act. The National Institute of Justice shall contract with the researchers and experts selected by the Commission to provide funding in exchange for their services.
 (2)Other organizationsNothing in this subsection shall be construed to limit the ability of the Commission to enter into contracts with other entities or organizations for research necessary to carry out the duties of the Commission under this section.
 (k)TerminationThe Commission shall terminate on the date that is 60 days after the date on which the Commission submits the reports required by this section.
 (l)ExemptionThe Commission shall be exempt from the Federal Advisory Committee Act. 4.Adoption and effect of national standards (a)Publication of standards (1)Final ruleNot later than two years after receiving the report specified in section (3)(d)(3), the Attorney General shall publish a final rule adopting national standards for the reduction of solitary confinement in correctional facilities.
 (2)Independent judgmentThe standards referred to in paragraph (1) shall be based upon the independent judgment of the Attorney General, after giving consideration to the recommended national standards provided by the Commission under section 3(e), and being informed by such data, opinions, and proposals that the Attorney General determines to be appropriate to consider.
 (3)LimitationThe Attorney General shall not establish a national standard under this section that would impose substantial additional costs compared to the costs presently expended by Federal and State correctional systems. The Attorney General may, however, provide a list of improvements for consideration by correctional facilities.
 (4)Transmission to StatesNot later than 90 days after publishing the final rule under paragraph (1), the Attorney General shall transmit the national standards adopted under that paragraph to the chief executive of each State, the head of the department of corrections of each State, the head of the department of juvenile justice of each State, and to the appropriate authorities in those units of local government who oversee operations in one or more correctional facilities.
 (b)Applicability to Federal Bureau of PrisonsThe national standards referred to in subsection (a) shall apply to the Federal Bureau of Prisons immediately upon adoption of the final rule under subsection (a)(1).
 (c)Edward Byrne Memorial Justice Assistance Grant Program funding reductionBeginning in the second fiscal year that begins after the date on which the Attorney General issues the final rule under subsection (a)(1), in the case of a State or unit of local government that is not in compliance with the national standards described in subsection (a)(1), the Attorney General shall reduce by 5 percent the amount that such State or unit of local government would otherwise receive under subpart 1 of part E of the Omnibus Crime and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).
 5.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Attorney GeneralThe term Attorney General means the Attorney General of the United States.
 (2)CommissionThe term Commission means the National Solitary Confinement Study and Reform Commission established under section 3 of this Act.
 (3)Long-termThe term long-term means any period lasting more than 15 consecutive days in a 60-day period. (4)Qualified mental health professionalThe term qualified mental health professional means a psychiatrist, psychologist, psychiatric social worker, licensed professional counselor, psychiatric nurse, or another individual who, by virtue of education, credentials, and experience, is permitted by law to evaluate and provide mental health care.
 (5)Serious mental illnessThe term serious mental illness means a substantial disorder that— (A)significantly impairs judgment, behavior, or capacity to recognize reality or cope with the ordinary demands of life; and
 (B)is manifested by substantial pain or disability, the status of being actively suicidal, a severe cognitive disorder that results in significant functional impairment, or a severe personality disorder that results in significant functional impairment.
 (6)Solitary confinementThe term solitary confinement means confinement of a prisoner or juvenile detainee in a cell or other place, alone or with other persons, for approximately 22 hours or more per day with severely restricted activity, movement, and social interaction, which is separate from the general population of that correctional facility.
 (7)SegregationThe term segregation means housing of a prisoner separate from the general population of a correctional facility in which movement, activity, and social interaction may be restricted.
 (8)Correctional facilityThe term correctional facility means a Federal, State, local, or privately run prison, jail, or juvenile detention facility. 